EXHIBIT 10.1









Boston Scientific Corporation


2003 Long-Term Incentive Plan


Deferred Stock Unit Award


June 5, 2007










Samuel R. Leno




 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
PLEASE RETAIN FOR YOUR RECORDS



--------------------------------------------------------------------------------


BOSTON SCIENTIFIC CORPORATION


DEFERRED STOCK UNIT AWARD




This Agreement dated as of the 5th of June, 2007 (the “Grant Date”) is by and
between Boston Scientific Corporation, a Delaware corporation (the “Company”)
and the “Participant”, an employee of the Company or any of its affiliates or
subsidiaries.  All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Company’s Long-Term Incentive Plan set forth on
the Signature Page of this Agreement (the “Plan”).


1.           Grant of Award.  The Company hereby awards to the Participant that
number of Deferred Stock Units set forth on the Signature Page of this Agreement
(the “Award”), each Deferred Stock Unit representing the Company’s commitment to
issue to Participant one share of the Company’s common stock, par value $.01 per
share (the “Stock”), subject to certain eligibility and other conditions set
forth herein.  The Award is granted pursuant to and is subject to the terms and
conditions of this Agreement and the provisions of the Plan.


2.           Eligibility Conditions upon Award of Units.  The Participant hereby
acknowledges and agrees that the Units awarded hereunder are subject to certain
eligibility and other conditions set forth herein and in the Plan.


3.           Satisfaction of Conditions.  Except as otherwise provided in
Section 5 hereof (relating to death of the Participant), Section 6 hereof
(relating to Retirement or Disability of the Participant) and Section 8 hereof
(relating to Change in Control of the Company), the Company shall deliver shares
of Stock in the amounts set forth on the signature page hereof subject to the
eligibility conditions described in Section 7 hereof in approximately equal
annual installments on each of the five anniversaries of the date first set
forth above, beginning on the first anniversary of the date of grant.  No shares
of Stock shall otherwise be issued to Participant prior to the date on which the
Units vest.


4.           Participant’s Rights in Stock.  The shares of Stock if and when
issued hereunder shall be registered in the name of the Participant and
evidenced in the manner as the Company may determine.  During the period prior
to the issuance of Stock, the Participant will have no rights of a stockholder
of the Company with respect to the Stock, including no right to receive
dividends or vote the shares of Stock.


5.           Death.  Upon the death of the Participant while employed by the
Company and its affiliates or subsidiaries, the Company will issue to the
Participant or beneficiary of the Participant as set forth under the provisions
of the Company’s program of life
 
 
 
 
 
 

--------------------------------------------------------------------------------


insurance for employees, any shares of Stock to be awarded to Participant
hereunder that remain subject to eligibility conditions.


6.           Retirement or Disability.  In the event of the Participant’s
Retirement or Disability, the Company will issue to Participant any shares of
Stock to be awarded hereunder that remain subject to eligibility
conditions.  For purposes of this Agreement, Retirement shall mean (i)
Participant’s termination from employment at the Company for any reason (other
than for Cause (defined below)), provided Participant has completed at least
three (3) years of service with the Company, or (ii) Participant’s involuntary
termination from the Company (other than for Cause (as defined below)).  For
purposes of this Agreement, “Cause” shall mean:  (a) conduct constituting a
material act of misconduct in connection with the performance of Participant’s
duties; or (b) criminal or civil conviction, a plea of nolo contendere or
conduct that would reasonably be expected to result in material injury to the
reputation of the Company if Participant were retained in his position with the
Company.  In addition, “Disability” shall mean permanent and total disability as
determined under the Company’s long-term disability program for employees then
in effect, provided that such disability also meets the requirements of Section
409A(a)(2)(C).
 
7.           Change in Control of the Company.  In the event of a Change in
Control of the Company, the Company will issue to Participant any shares of
Stock to be awarded hereunder that remain subject to eligibility conditions.


8.           Other Termination of Employment -- Eligibility Conditions.  If the
Participant voluntarily terminates his employment with the Company prior to
completing three (3) years of service with the Company, any Units that remain
subject to eligibility conditions shall be void and no Stock shall be issued
with respect thereto.  Except as provided in Sections 5, 6 and 7, eligibility to
be issued shares of Stock is conditioned on Participant’s continuous employment
with the Company through and on the applicable anniversary of the date set forth
in Section 3 above.
 
9.           Consideration for Stock.  The shares of Stock are intended to be
issued for no cash consideration.


10.         Delivery of Stock.  The Company shall not be obligated to deliver
any shares of Stock to be awarded hereunder until (i) all federal and state laws
and regulations as the Company may deem applicable have been complied with; (ii)
the shares have been listed or authorized for listing upon official notice to
the New York Stock Exchange, Inc. or have otherwise been accorded trading
privileges; and (iii) all other legal matters in connection with the issuance
and delivery of the shares have been approved by the Company’s legal department.
 
 
 
 
 

 

--------------------------------------------------------------------------------


11.          Tax Withholding.  The Participant shall be responsible for the
payment of any taxes of any kind required by any national or local law to be
paid with respect to the Units or the shares of Stock to be awarded hereunder,
including, without limitation, the payment of any applicable withholding,
income, social and similar taxes or obligations.  Except as otherwise provided
in this Section, upon the issuance of Stock or the satisfaction of any
eligibility condition with respect to the Stock to be issued hereunder, the
Company shall hold back from the total number of shares of Stock to be delivered
to the Participant, and shall cause to be transferred to the Company, whole
shares of Stock having a Fair Market Value on the date the shares are subject to
issuance an amount as nearly as possible equal to (rounded to the next whole
share) the Company’s withholding, income, social and similar tax obligations
with respect to the Stock.  To the extent of the Fair Market Value of the
withheld shares, Participant shall be deemed to have satisfied Participant’s
responsibility under this Section 11 to pay these obligations.  The Participant
shall satisfy Participant’s responsibility to pay any other withholding, income,
social or similar tax obligations with respect to the Stock, and (subject to
such rules as the Executive Compensation and Human Resources Committee of the
Board of Directors (the “Committee”) may prescribe) may satisfy Participant’s
responsibility to pay the tax obligations described in the immediately preceding
sentence, by so indicating to the Company in writing at least thirty (30) days
prior to the date the shares of Stock are subject to issuance and paying the
amount of these tax obligations in cash to the Company within ten (10) business
days following the date the Units vest or by making other arrangements
satisfactory to the Committee for payment of these obligations.  In no event
shall whole shares be withheld by or delivered to the Company in satisfaction of
tax withholding requirements in excess of the maximum statutory tax withholding
required by law.  The Participant agrees to indemnify the Company against any
and all liabilities, damages, costs and expenses that the Company may hereafter
incur, suffer or be required to pay with respect to the payment or withholding
of any taxes.  The obligations of the Company under this Agreement and the Plan
shall be conditional upon such payment or arrangements, and the Company shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.
 
12.           Investment Intent.  The Participant acknowledges that the
acquisition of the Stock to be issued hereunder is for investment purposes
without a view to distribution thereof.


13.           Limits on Transferability.  Until the eligibility conditions of
this Award have been satisfied and shares of Stock have been issued in
accordance with the terms of this Agreement or by action of the Committee, the
Units awarded hereunder are not transferable and shall not be sold, transferred,
assigned, pledged, gifted, hypothecated or otherwise disposed of or encumbered
by the Participant.  Transfers of shares of Stock by the Participant are subject
to the Company’s Stock Trading Policy.


14.           Award Subject to the Plan.  The Award made hereunder is subject to
the terms and conditions of this Agreement and the Plan, and the Participant
agrees to be
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


bound by the terms and conditions of the Agreement and the Plan.  The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference.  This Agreement contains terms and provisions
established by the Committee specifically for the Award described herein.  In
all other instances, in the event of a conflict between any term or provision
contained in this Agreement and a term or provision of the Plan, the applicable
terms and conditions of the Plan shall govern.  However, no amendment of the
Plan after the date hereof may adversely alter the rights of the Participant
under this Agreement without the consent of the Participant.


15.           No Rights to Continued Employment.  The Company’s intent to grant
the shares of Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with the Company or any of its
affiliates or subsidiaries; and this Award shall not be construed in any way to
limit the right of the Company or any of its subsidiaries or affiliates to
terminate the employment or other association of the Participant with the
Company or to change the terms of such employment or association at any time.


16.           Legal Notices.  Any legal notice necessary under this Agreement
shall be addressed to the Company in care of its General Counsel at the
principal executive offices of the Company and to the Participant at the address
appearing in the personnel records of the Company for such Participant or to
either party at such other address as either party may designate in writing to
the other.  Any such notice shall be deemed effective upon receipt thereof by
the addressee.


17.           Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflict of laws principles thereof) and
applicable federal laws.


18.           Headings.  The headings contained in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.


19.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.








[remainder of  page intentionally left blank]








 
 
 
 

 

--------------------------------------------------------------------------------






SIGNATURE PAGE


IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
and delivered this Agreement as a sealed instrument as of the date and year
first above written.


PLAN:  2003 LONG-TERM INCENTIVE PLAN


Number of Deferred Stock Units:  500,000


Issuance Schedule:
 
20%
 
100,000 shares
 
June 5, 2008
20%
 
100,000 shares
 
June 5, 2009
20%
 
100,000 shares
 
June 5, 2010
20%
 
100,000 shares
 
June 5, 2011
20%
 
100,000 shares
 
June 5, 2012



 
 



 
PARTICIPANT






___________________________________
Samuel R. Leno


 
 
 

 


BOSTON SCIENTIFIC CORPORATION



 


By:  ________________________________
James R. Tobin, President and
Chief Executive Officer

 